Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response


In Applicant’s Response dated 07/08/2016, Applicant amended Claims 1-7, 10-12, and 14-15, and argued against all objections and/or rejections previously set forth in the Office Action dated 05/14/2021.
In light of Applicant’s amendments and remarks, the rejections of Claims 7-20 under 35 U.S.C. §112(a) are withdrawn.
In light of Applicant’s amendments and remarks, the rejections of Claims 1-20 under 35 U.S.C. §112(b) are withdrawn.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 7, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Jarr et al. (hereinafter Jarr): U.S. Patent Application Pub. No. 2018/0181569.
Jarr expressly teaches:
Claim 1. A computer-implemented method for providing embedded-item search operations, the method comprising: 
causing simultaneous display of a first image and a second image, the first image comprising a first item and the second image comprising a second item, wherein the first image is associated with a first item-specific control and the second image is associated with a second item-specific control, wherein each item-specific control is embedded with at least two hierarchical category classifications that are selectable to initiate embedded-item search operations associated with a first hierarchical category classification or a second hierarchical category classification of the hierarchical category classifications that are specific to a corresponding item (figs. 2C & 5; [0028][0043][0044][0065]: presenting a plurality of items/images 208 including a first image and a second image that are embedded with multiple hierarchical category classifications which are selectable for search operations); 
based on simultaneously displaying the first image associated with the first item-specific control and the second image associated with the second item-specific control, receiving a selection of a first hierarchical category classification of the first item-specific control, wherein the first hierarchical category classification of the first item-specific control is a selectable hierarchical category classification of the first item embedded in the first item-specific control (figs. 2C & 5; [0044][0045][0065]: selecting a hierarchical category classification 250A of the first image for further search operation); 

receiving the plurality of items (figs. 2C & 5; [0044][0046][0065]: receiving the subset of items); and
causing display of the plurality of items (figs. 2C & 5; [0043][0046][0065]: displaying the subset of items).
Claim 2.  The method of claim 1, further comprising: receiving a further selection of a first hierarchical category classification of the second item-specific control, wherein the first hierarchical category classification of the second item-specific control is a selectable hierarchical category classification of the second item embedded in the second item-specific control; based on receiving the further selection of the first hierarchical category classification of the second item-specific control, communicating the second hierarchical category classification of the second item-specific control to cause identification of a second plurality of items based on an second embedded- item search operation comprising the first hierarchical category classification of the second item-specific control; receiving the second plurality of items; and causing display of the second plurality of items (figs. 2C & 5; [0044]-[0046][0065]: displaying a second subset of items based on a selection of a second hierarchical category classification 250B).


Claims 7 and 12:
The subject matter recited in Claims 7 and 12 corresponds to the subject matter recited in Claims 1 and 2, cooperatively.  Thus Jarr discloses every limitation of Claims 7 and 12, as indicated in the above rejections for Claims 1-2.
Claim 15:
The subject matter recited in Claim 15 corresponds to the subject matter recited in Claim 1.  Thus Jarr discloses every limitation of Claim 15, as indicated in the above rejections for Claim 1.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 8-9, and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jarr, in view of Wiesel et al. (hereinafter Wiesel): U.S. Patent Application Pub. No. 2019/0050427.
Claim 3:
As indicated in the above rejection, Jarr discloses every limitation of claim 1.   
Jarr does not explicitly disclose:
each item-specific control is further embedded with an image-based search option that is selectable to initiate the embedded-item search operations.
Wiesel, however, expressly teaches:
each item-specific control is further embedded with an image-based search option that is selectable to initiate the embedded-item search operations ([0490][0491]: generating a plurality of image-based search results in response to user query).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Jarr to include: each item-specific control is further embedded with an image-based search option that is selectable to initiate the embedded-item search operations, for the purpose of providing a composite user-and-product image so as to offer a realistic image that emulates how a 
Wiesel further teaches:
Claim 4. The method of claim 1, wherein each item-specific control is further embedded with a watch option that is selectable to initiate the embedded-item search operations (figs. 46-47: providing a Wish-List option to initiate the search operations).
 Claims 8-9 and 13-14:
The subject matter recited in Claims 8-9 and 13-14 corresponds to the subject matter recited in Claims 3 and 4, cooperatively, further including an image analysis ([0109][0110]).  Thus Jarr in view of Wiesel discloses every limitation of Claims 8-9 and 13-14, as indicated in the above rejections for Claims 3-4.
 Claims 17-20:
The subject matter recited in Claims 17-20 corresponds to the subject matter recited in Claims 3-4 and 13-14, cooperatively, including an image analysis ([0109][0110]).  Thus Jarr in view of Wiesel discloses every limitation of Claims 17-20, as indicated in the above rejections for Claims 3-4 and 13-14.

Claims 5-6, 10-11, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jarr, in view of Wang et al. (hereinafter Wang): U.S. Patent Application Pub. No. 2010/0076952.Claim 5:
As indicated in the above rejection, Jarr discloses every limitation of claim 1.   

providing a dynamically updatable count for each of the at least two hierarchical category classifications that indicate a number of search results that have the corresponding at least two hierarchical category classifications.  
Wang, however, expressly teaches:
providing a dynamically updatable count for each of the at least two hierarchical category classifications that indicate a number of search results that have the corresponding at least two hierarchical category classifications (fig. 3: presenting a updatable count for each of hierarchical category classifications including a number of search results associated with the hierarchical category classifications).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Jarr to include: providing a dynamically updatable count for each of the at least two hierarchical category classifications that indicate a number of search results that have the corresponding at least two hierarchical category classifications, for the purpose of providing an interactive and intuitive user interface with the ability to view the data in real time so as to provide more effective search results to user, as taught in Wang.
Wang further teaches:
Claim 6. The method of claim 1, wherein each item-specific control is further embedded with attributes that are selectable to initiate the embedded-item search operations and further comprising: receiving a further selection of an attribute associated with the first item-specific control, wherein the attribute is a selectable attribute of the first item, the attribute embedded 
Claims 10-11:
The subject matter recited in Claims 10-11 corresponds to the subject matter recited in Claims 5 and 6, respectively.  Thus Jarr in view of Wang discloses every limitation of Claims 10-11, as indicated in the above rejections for Claims 5-6.
Claim 16:
The subject matter recited in Claim 16 corresponds to the subject matter recited in Claim 6.  Thus Jarr in view of Wang discloses every limitation of Claim 16, as indicated in the above rejections for Claim 6.

Response to Arguments


Applicant’s arguments against the rejections based on 35 U.S.C. § 102 & 103 with respect
 to Claims 1-20 have been considered, but they are not persuasive.


wherein each item-specific control is embedded with at least two hierarchical category classifications that are selectable to initiate embedded-item search operations associated with a first hierarchical category classification or a second hierarchical category classification of the hierarchical category classifications that are specific to a corresponding item.
The examiner disagrees.
First of all, Jarr expressly teaches that a search result is presented with multiple categories that are selectable to initiate further search operations for each hierarchical category.  As Jarr illustrates in fig. 2C, the result set of items are segmented into multiple categories.  For example, 208A may be a first category including a first subset of items 210A-D, and 208B may be a second category including a second subset of items 210E-H. 
Second, Jarr further specifically illustrates in [0065] that a search query may be a “movie franchise.”  In response to receiving the search query, a set of items associated with multiple categories are presented.  For example, a first category may be “movies” category and a second category may be “television shows” category.  Further, Jarr teaches that “visually related subsets of images for each selected category” can be identified and displayed.  For example, in response to selecting the first category “movies,” a subset of images related to “movies” can be presented.  
Accordingly, Jarr clearly discloses:
wherein each item-specific control is embedded with at least two hierarchical category classifications that are selectable to initiate embedded-item search operations associated with 

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Daeho D Song/
Primary Examiner, Art Unit 2177